         Case 3:19-cv-00194-MO    Document 1   Filed 02/08/19   Page 1 of 7




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                          UNITED STATES DISTRICT COURT

                    DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE U.A. UNION LOCAL NO.            Civil No. _________________
290 PLUMBER, STEAMFITTER AND
SHIPFITTER INDUSTRY PENSION TRUST,
TRUSTEES OF THE U.A. UNION LOCAL NO.            COMPLAINT (Breach of Collective
290 PLUMBER, STEAMFITTER AND                    Bargaining Agreement and Violation of
SHIPFITTER INDUSTRY HEALTH AND                  ERISA)
WELFARE TRUST, TRUSTEES OF THE U.A.
UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
RETIREE HEALTH TRUST, TRUSTEES OF THE
UNITED ASSOCIATION LOCAL NO. 290
APPRENTICESHIP AND JOURNEYMEN
TRAINING TRUST FUND, TRUSTEES OF THE
U.A. UNION LOCAL NO. 290 PLUMBER,
STEAMFITTER AND SHIPFITTER INDUSTRY
VACATION, SCHOLARSHIP AND
EDUCATIONAL REIMBURSEMENT TRUST,
TRUSTEES OF THE PLUMBING AND PIPING
MANAGEMENT TRUST FUND, TRUSTEES OF
THE INTERNATIONAL TRAINING FUND, and
PLUMBERS, STEAMFITTERS AND MARINE
FITTERS LOCAL NO. 290,

                    Plaintiffs,

             v.

Page 1 – COMPLAINT
            Case 3:19-cv-00194-MO      Document 1      Filed 02/08/19     Page 2 of 7




CHARLES EDWARD DALE, dba Sandpiper
Plumbing,

                  Defendant.
___________________________________________

       Plaintiffs allege:

                                               I

                                        THE PARTIES

       1.      Plaintiffs are the Trustees of the U.A. Union Local No. 290 Plumber, Steamfitter

and Shipfitter Industry Pension Trust (“Pension Fund”), the U.A. Union Local No. 290 Plumber,

Steamfitter and Shipfitter Industry Health and Welfare Trust (“Health Fund”), the U.A. Union

Local No. 290 the U.A. Union Local No. 290 Plumber, Steamfitter & Shipfitter Industry Retiree

Health Trust (“Retiree Health Fund”), the United Association Local 290 Apprenticeship and

Journeymen Training Trust Fund (“Local Training Fund”), the U.A. Union Local No. 290

Plumber, Steamfitter and Shipfitter Industry Vacation, Scholarship and Educational

Reimbursement Trust (“VSE Fund”), the Plumbing and Piping Management Trust Fund

(“Management Fund”), the International Training Fund (“ITF”) (collectively, “Trust Funds”) and

Plumbers, Steamfitters and Marine Fitters Local No. 290 (“Union”).

       2.      The Pension Fund is an “employee pension benefit plan” as that term is defined in

29 U.S.C. §1002(2)(A) of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”). The Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund are

“employee welfare benefit plans” as that term is defined in 29 U.S.C. §1002(1) of ERISA.

Numerous employers pay fringe benefit contributions to the Pension Fund, Health Fund, Retiree

Health Fund, Local Training Fund, ITF and VSE Fund, and these funds are “multiemployer

plans” as that term is defined in 29 U.S.C. §1002(37)(A) of ERISA. The Trustees of the

Page 2 – COMPLAINT
             Case 3:19-cv-00194-MO       Document 1       Filed 02/08/19     Page 3 of 7




Pension Fund, Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund have

discretionary authority to control and manage these funds and are “fiduciaries” of the Trust

Funds as that term is defined in 29 U.S.C. §1002(21)(A) of ERISA.

       3.       The Management Fund is a trust fund created pursuant to a Trust Agreement and

is governed by a board of trustees. Employers signatory to collective bargaining agreements

with the Union make monetary contributions to the Management Fund and the monetary

contributions are used to promote and provide support services to the plumbing and pipefitting

industries in Oregon, southwest Washington and northern California.

       4.       The Union is a labor organization with its principal office and place of business in

Washington County, Oregon.

       5.       Defendant is an individual residing in Oregon who conducts business under the

name Sandpiper Plumbing. At all times material to this proceeding (August 2018, to date),

defendant has been an “employer” as that term is defined in 29 U.S.C. §152(2) of the Labor-

Management Relations Act (“LMRA”) and 29 U.S.C. §1002(5) of ERISA and has been engaged

in an “industry or activity affecting commerce” as that term is defined in 29 U.S.C. §§142(1) and

(3) of the LMRA and 29 U.S.C. §1002(12) of ERISA.

                                                 II

                                         JURISDICTION

       6.       The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Pension Fund, Health Fund, Retiree Health Fund, Local Training Fund, ITF and VSE Fund

against defendant for violation of 29 U.S.C. §§1132 (a)(3) and 1145 of ERISA pursuant to the

provisions of 29 U.S.C. §1132(e)(1) of ERISA.

///    ///

Page 3 – COMPLAINT
            Case 3:19-cv-00194-MO        Document 1       Filed 02/08/19      Page 4 of 7




       7.      At all times material to this proceeding (August 2018, to date), a written

collective bargaining agreement existed between the Union and defendant. The collective

bargaining agreement covers employees in an industry affecting commerce, and the activities of

defendant affect commerce. The Court has jurisdiction over the Claim for Relief brought by

each plaintiff against defendant pursuant to the provisions of 29 U.S.C. §185(a) of the LMRA.

                                                 III

                                             JOINDER

       8.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims that each plaintiff

has against defendant.

                                                 IV

                                      CLAIM FOR RELIEF

       9.      At all times material to this proceeding (August 2018, to date), defendant has

been bound by a written collective bargaining agreement with the Union. Under the terms of the

collective bargaining agreement, defendant agreed to be bound by the terms and conditions of

the Trust Agreements that created the Trust Funds. Defendant further agreed to pay fringe

benefit contributions on behalf of his employees who performed work covered by the collective

bargaining agreement to the Trustees of the Trust Funds, and to remit union dues to the Union.

Defendant further agreed to file his monthly remittance report forms and to pay his monthly

fringe benefit contributions and union dues to plaintiffs by the due date.

       10.     The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to make a timely payment of fringe benefit contributions, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

Page 4 – COMPLAINT
              Case 3:19-cv-00194-MO      Document 1       Filed 02/08/19     Page 5 of 7




benefit contributions from the date each contribution became due until paid, and liquidated

damages. For all Trust Funds, interest is calculated at 12% per annum from the due date, until

paid, and liquidated damages are assessed at 10% of the delinquent or late paid contributions, or

$10 per month, whichever is greater.

        11.      The collective bargaining agreement between the Union and defendant provides

that the Union is entitled to recover the delinquent union dues, interest on the delinquent or late

paid union dues from the date each payment became due until paid at the rate of nine percent per

annum, and liquidated damages in an amount equal to 10% of the delinquent or late paid union

dues.

        12.      Defendant has not filed his August 2018 through December 2018 remittance

report forms, nor paid his required fringe benefit contributions and union dues for those months.

The time for doing so has expired. Defendant should be required to file said remittance report

forms, together with all remittance reports that become due throughout the pendency of this

lawsuit, pay all delinquent fringe benefit contributions and union dues that are owed to these

plaintiffs based on the information contained therein, pay interest on the delinquent fringe benefit

contributions and union dues from the date each payment became due, until paid, and pay

liquidated damages on the delinquent fringe benefit contributions and union dues.

        13.      The Trust Agreements that created the Trust Funds provide that, in the event an

employer fails to pay fringe benefit contributions and legal proceedings are instituted, the

Trustees of the Trust Funds are entitled to a reasonable attorney fees. The Trustees of the Trust

Funds are entitled to recover a reasonable attorney fees from defendant.

///     ///

///     ///

Page 5 – COMPLAINT
            Case 3:19-cv-00194-MO         Document 1       Filed 02/08/19     Page 6 of 7




       14.     The Trustees of the Pension Fund, Health Fund, Retiree Health Fund, Local

Training Fund, ITF and VSE Fund are entitled to recover their reasonable attorney fees pursuant

to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

       15.     The collective bargaining agreement between the Union and defendant provides

that, in the event legal proceedings are instituted to recover delinquent union dues, the Union is

entitled to recover a reasonable attorney fees. Based on the provisions of the collective

bargaining agreement, the Union is entitled to recover its reasonable attorney fees from

defendant.

       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.      Requiring defendant to file his August 2018 through December 2018 remittance

report forms, together with all remittance reports that become due throughout the pendency of

this lawsuit, pay all delinquent fringe benefit contributions and union dues that are owed to

plaintiffs based on the information contained therein, pay interest on the delinquent fringe benefit

contributions and union dues from the date each payment became due until paid, and pay

liquidated damages on the delinquent fringe benefit contributions and union dues;

       2.      Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event such future payroll

examination reveals that delinquent fringe benefit contributions and/or dues are owed, providing

that plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorney fees and court costs;

Page 6 – COMPLAINT
           Case 3:19-cv-00194-MO       Document 1       Filed 02/08/19    Page 7 of 7




      3.      Requiring defendant to pay plaintiffs’ reasonable attorney fees;

      4.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred herein;

and

      5.      For such further equitable relief as the Court deems just and proper.

      DATED this 8th day of February 2019.

                                            BROWNSTEIN RASK, LLP


                                            /s/ Cary R. Cadonau
                                            Cary R. Cadonau, OSB #002245
                                            Attorney for Plaintiffs




Page 7 – COMPLAINT
